ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 07/15/2021.  
In the current Examiner’s Amendment, claims 2-8, 10-12, 16, 18 and 20 have been cancelled. Claims 1, 9, 13-15, 17, 19 and 21 have been amended. Claims 1, 9, 13-15, 17, 19 and 21-26 are pending in the case.  Claims 1, 19 and 21 are independent claims.


Claim Objections
4.	Claim 22: Applicant’s amendment corrects the previous objection; therefore, the previous objection is withdrawn.

Allowable Subject Matter
5.	Claims 1, 9, 13-15, 17, 19 and 21-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 19 and 21 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Nomura et al. (US PGPUB 2014/0100712) (hereinafter Nomura) teaches a GUI for a shovel indicating the relationship of digging distance to the working surface with different colors and shading (see Fig. 1 and [0048]-[0053], showing lower traveling body 5; upper turning body 3; cab 4; attachment 2 as work equipment; see Figs. 4 and 6, display unit 42 and an example of a display screen; see Fig. 6 and [0075], the mark 84b indicating the target surface level and the vertical icon bars 84 is the second graph; e.g., The distance information which 
The reference Finley et al. (US PGPUB 2011/0178677) (hereinafter Finley) teaches displaying the changing numerical values at the same height to a distance depth; thus, combining with Nomura, the following limitation of “the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment” is suggested and taught for solving the similar problem (see [0023] and Fig. 2B-2C, showing changing numerical values are displayed at the same height as a distance depth regardless of a change in a position of the attachment).
The reference Johnson et al. (US PGPUB, 2014/0100744) (hereinafter Johnson) teaches “the display device is configured to display the second image such that a background color of the second image changes” (see Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; see Fig. 7 and [0058]-[0063] and Figs. 20-21 and [0086]-[0095] showing that that part of the background color of the second image is changed).
Nomura as modified by Finley and Johnson fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 19 and 21 as shown below. 
(claim 1) the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment, and the display device is configured to display the second image such that a background color of the second image changes to a same color as a color of the first graphic and that a shape of a third graphic included in the second image changes to a shape including a shape of the first graphic, in response to the distance falling within a predetermined range.
(claim 19) the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment, and the display device is configured to display the second image such that a background color of the second image changes to a same color as a color of a combination of the first graphic and the indicator graphic of the first image in response to the distance falling within a predetermined range.  
(claim 21) the display device is configured to display the second image such that a background color of the second image changes, the second image includes a third graphic indicating a direction of movement of the working part, a shape of the third graphic changes as the indicator graphic vertically changes the position thereof in the first image in response to the change in the distance, and the shape of the third graphic of the second image changes to a same shape as a shape of a combination of the first graphic and the indicator graphic of the first image in response to the distance falling within a predetermined range.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        







ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 07/15/2021.  
In the current Examiner’s Amendment, claims 2-8, 10-12, 16, 18 and 20 have been cancelled. Claims 1, 9, 13-15, 17, 19 and 21 have been amended. Claims 1, 9, 13-15, 17, 19 and 21-26 are pending in the case.  Claims 1, 19 and 21 are independent claims.


Claim Objections
4.	Claim 22: Applicant’s amendment corrects the previous objection; therefore, the previous objection is withdrawn.

Allowable Subject Matter
5.	Claims 1, 9, 13-15, 17, 19 and 21-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 19 and 21 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Nomura et al. (US PGPUB 2014/0100712) (hereinafter Nomura) teaches a GUI for a shovel indicating the relationship of digging distance to the working surface with different colors and shading (see Fig. 1 and [0048]-[0053], showing lower traveling body 5; upper turning body 3; cab 4; attachment 2 as work equipment; see Figs. 4 and 6, display unit 42 and an example of a display screen; see Fig. 6 and [0075], the mark 84b indicating the target surface level and the vertical icon bars 84 is the second graph; e.g., The distance information which indicates the distance between the target surface 70 and the blade edges P3 of the bucket 8 includes numerical value information 83 and graphic information 84; index marks 84b of the index bars 84a which indicate a position at which the distance between the blade edges P3 of the bucket 8 and the target surface 70 corresponds to zero; see Figs. 6-7 and 16, 18).
The reference Finley et al. (US PGPUB 2011/0178677) (hereinafter Finley) teaches displaying the changing numerical values at the same height to a distance depth; thus, combining with Nomura, the following limitation of “the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment” is suggested and taught for solving the similar problem (see [0023] and Fig. 2B-2C, showing changing numerical values are displayed at the same height as a distance depth regardless of a change in a position of the attachment).
The reference Johnson et al. (US PGPUB, 2014/0100744) (hereinafter Johnson) teaches “the display device is configured to display the second image such that a background color of the second image changes” (see Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; see Fig. 7 and [0058]-[0063] and Figs. 20-21 and [0086]-[0095] showing that that part of the background color of the second image is changed).
Nomura as modified by Finley and Johnson fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 19 and 21 as shown below. 
(claim 1) the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment, and the display device is configured to display the second image such that a background color of the second image changes to a same color as a color of the first graphic and that a shape of a third graphic included in the second image changes to a shape including a shape of the first graphic, in response to the distance falling within a predetermined range.
(claim 19) the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment, and the display device is configured to display the second image such that a background color of the second image changes to a same color as a color of a combination of the first graphic and the indicator graphic of the first image in response to the distance falling within a predetermined range.  
(claim 21) the display device is configured to display the second image such that a background color of the second image changes, the second image includes a third graphic indicating a direction of movement of the working part, a shape of the third graphic changes as the indicator graphic vertically changes the position thereof in the first image in response to the change in the distance, and the shape of the third graphic of the second image changes to a same shape as a shape of a combination of the first graphic and the indicator graphic of the first image in response to the distance falling within a predetermined range.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179